This opinion is subject to administrative correction before final disposition.




                                 Before
                     HITESMAN, STEWART, and GEIS
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                         Daniel VAN DIJK
       Information Systems Technician Third Class (E-4), U.S. Navy
                               Appellant

                              No. 201900288

                             Decided: 21 May 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                         Derek Butler (arraignment)
                             Aaron Rugh (trial)

   Sentence adjudged 16 September 2019 by a general court-martial
   convened at Naval Base San Diego, California, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to
   E-1, confinement for 42 months, 1 and a bad-conduct discharge

                               For Appellant:
                       Captain Brian L. Farrell, USMC

                                For Appellee:
                             Brian K. Keller, Esq.



   1  The convening authority suspended confinement in excess of 33 months pursu-
ant to a pretrial agreement.
             United States v. Van Dijk, NMCCA No. 201900288
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2